DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/14/2021. 
	
Status of Rejections
All previous 35 USC 102 and 103 rejections are withdrawn in view of applicant’s amendments. 
New grounds of rejection are necessitated by applicant’s amendments.  

Claim(s) 1-11 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (US 2017/0009367 A1). 


    PNG
    media_image1.png
    529
    760
    media_image1.png
    Greyscale


Claim 1: Harris discloses a substrate holder (see e.g. abstract of Harris) comprising: a first holding member (see e.g. #20 on Fig 6 of Harris) and a second holding member (see e.g. #22 on Fig 6 of Harris) capable of holding a substrate detachably by holding an outer peripheral portion of the substrate therebetween (see e.g. Fig 3 of Harris), wherein the first holding member has a supporting part on which the substrate is mountable (see e.g. #50 on Fig 4 of Harris), the supporting part has an edge portion located in a peripheral portion of the supporting part and capable of holding the outer peripheral portion of the substrate therebetween (see e.g. [0032] and #52 on Fig 4 of Harris), and a recessed portion other than the edge portion, the recessed portion being recessed with respect to the edge portion (see e.g. “recess” on Fig 4 of Harris above), and the substrate holder has a substrate holding member (see #58 on Fig 4 of Harris) configured to apply a force to the substrate in a direction from the recessed portion toward the substrate (see e.g. [0036] and [0040] of Harris), and the substrate holding 

Claim 2: Harris discloses that the recessed portion has a through-hole, and the substrate holding member is placed in the through-hole (see e.g. Fig 9 of Harris. Fig 9 shows the back of the first holding member. #30 is the base of the substrate holding member which is shown in a through-hole on Fig 9). 

Claim 3: Harris discloses that the substrate holding member is movable in the through-hole in a direction from the recessed portion toward the substrate and/or in a direction from the substrate toward the recessed portion (via springs, see e.g. [0036] of Harris).


    PNG
    media_image2.png
    407
    727
    media_image2.png
    Greyscale

Claim 4: Harris discloses that a portion of the substrate holding member which is contactable with the substrate and a portion of the edge portion which is contactable 

Claim 5: Harris discloses that the substrate holding member is an elastic member allocatable between the recessed portion and the substrate (see e.g. #154 on Fig 13 and [0036] of Harris). 

Claim 6: Harris discloses that the substrate holding member has at least one variable length member (springs), the variable length member allocatable between the recessed portion and the substrate and having a length adjustable in the direction from the recessed portion toward the substrate, and the length of the variable length member is adjustable according to a distance between the recessed portion and the substrate  (force applied is based on thickness of wafer, see e.g. #154 on Fig 13 and [0036] of Harris). 

Claim 7: Harris discloses that each of the substrate holding member and the first holding member is supported by an elastic body so that the substrate holding member and the first holding member have a length adjustable in the direction toward the substrate (force applied is based on thickness of wafer, see e.g. #154 on Fig 13 and [0036] of Harris).

Claim 8: Harris discloses a substrate holder (see e.g. abstract of Harris) comprising: a first holding member (see e.g. #20 on Fig 6 of Harris) and a second holding member (see e.g. #22 on Fig 6 of Harris) capable of holding a substrate detachably by holding an outer peripheral portion of the substrate therebetween (see e.g. Fig 3 of Harris), wherein the substrate holder has a variable length member (springs, see e.g. #154 on Fig 13), and the variable length member is adjustable in length and capable of applying a force to the substrate by coming into contact with the substrate (force applied is based on thickness of wafer, see e.g. [0036] of Harris), the first holding member has an edge portion (see e.g. [0032] and #52 on Fig 4 of Harris), and a recessed portion other than the edge portion, the recessed portion being recessed with respect to the edge portion (see e.g. “recess” on Fig 4 of Harris above), and the variable length member is located in the recessed portion and separated from the edge portion (see e.g. #154 on Fig 13).

Claim 11: Harris discloses a plating apparatus (see e.g. abstract of Harris) comprising the substrate holder according to claim 1 (see rejection of claim 1 above), capable of electrolytically plating the substrate (see e.g. abstract of Harris).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Basol et al (US 2003/0194866 A1).

Claim 9: Harris does not explicitly teach a pressure sensor capable of detecting a contact pressure between the variable length member and the substrate. Basol teaches incorporating pressure sensors (see e.g. [0054] of Basol) into an apparatus for plating wafers that allows the amount of pressure applied to the wafer to be adjusted in real time (see e.g. [0054] of Basol). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the holder of Kurashima to include a pressure sensor capable of detecting a contact pressure between the variable length member and the substrate as taught in Basol because the pressure sensor of Basol allows for the pressure to be measured and adjusted in real time to ensure ideal pressures/forces are applied. 

Claim 10: Harris in view of Basol teaches an adjusting mechanism capable of adjusting the pressure, based on the pressure detected by the pressure sensor (see e.g. [0054] of Basol). 

Response to Arguments
Applicant’s arguments filed on 01/14/2021 with respect to the rejection(s) of the claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Harris. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795